Title: From George Washington to Thomas McKean, 15 November 1781
From: Washington, George
To: McKean, Thomas


                  
                     sir
                     Mount Vernon 15th Novemr 1781
                  
                  I have the Honor to acknowlege the Receipt of your Favr of the 31st ulto covering the Resolutions of Congress of 29th & a Proclamation for a Day of public Prayer & Thanksgiving—And have to thank you Sir, most sincerely for the very polite & affectionate Manner in which these Inclosures have been conveyed—The Success of the Combined Armies against our Enemies at York & Gloucester, as it affects the Welfare & Independence of the United States, I view as a most fortunate Event.  In performg my Part towards its Accomplishment, I consider myself to have done only my Duty, & in the Execution of that I ever feel myself happy, and at the same Time, as it agurs well to our Cause, I take a particular Pleasure in acknowleging, that the interposing Hand of Heaven in the various Instances of our extensive Preparations for this Operation, has been most conspicuous & remarkable.
                  After the Receipt of your Favor I received Official Information, thro’ the Secretary of Congress, of the new Choice of their President—While I congratulate you Sir on a Release from the Fatigues & Trouble of so arduous & important a Task: I beg you to accept my sincerest Thanks for the Pleasure & Satisfaction which I have received in the Correspondence with which you have honord me—& the many Interesting Comunications of Intelligence with which you have favored me.  I am sir &c.
                  
                     G.W.
                     
                  
               